Per Curiam:
Mr. Andrew Keith Stark appeals his conviction of class A felony second-degree murder, § 565.021, two counts of class C felony second-degree assault, § 565.060, class D felony resisting a lawful stop, § 575.150, unclassified misdemeanor driving while revoked or suspended, § 302.321, *135and class D felony leaving the scene of a motor-vehicle accident, § 577.060. He was sentenced to concurrent terms of imprisonment totaling fifteen years. For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).